 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25.

26
27
28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

O1 COMMUNICATIONS, INC., Case No. 2:18-cv-01950-JAM-DB

Plaintiff, PROBCOED| ORDER GRANTING

DEFENDANTS’ APPLICATION FOR AN
ORDER TO SHORTEN TIME TO HEAR

MCI COMMUNICATIONS SERVICES, | DEFENDANTS’ MOTION TO EXTEND

INC. and VERIZON SELECT DEADLINES IN THE SCHEDULING ORDER
SERVICES INC., BY THREE MONTHS

Defendant.

V.

 

 

Upon application of Defendants MCI Communications Services, Inc. and Verizon Select
Services, Inc., for an Order to shorten time to hear Defendants’ Motion To Extend the Deadlines
in the Scheduling Order by Three Months, and Plaintiff O01 Communications, Inc. having agreed
to the application to shorten time, and good cause appearing,

IT IS HEREBY ORDERED AS FOLLOWS:

1. The Application for an Order to Shorten Time is GRANTED for good cause

shown.

Neva on the Motion to Extend Deadlines in 4 Scheduling Orgs by Tee

onths w nequired. No reply brid, ts reguured. Th décide
the. the Aplicahm an the —_ cusereath onfile. ECF

No. 50 and Ete Ne
DATED:

Febru 20 L020 Yer,
Fan John A. Mended.

UNITED STATES DISTRICT JUDGE

 

 

 

 

[PROPOSED] ORDER GRANTING DEFENDANTS’ APPLICATION
FOR AN ORDER SHORTENING TIME TO HEAR DEFENDANTS’ MOTION TO EXTEND DEADLINES

 
